Citation Nr: 1026706	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  00-18 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board most recently in May 2009, 
when the issue on appeal was remanded for additional development.

The Veteran testified at a Board hearing at the RO in September 
2006.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this appeal in May 2009 to accomplish a VA 
examination with etiology opinion concerning any possible link 
between the Veteran's documented in-service back injuries and his 
current back disability on appeal.  Accordingly, a new July 2009 
VA examination report is now of record.

However, following the July 2009 VA examination, the Veteran 
submitted several copies of documents that include potentially 
highly pertinent information from what appear to be medical 
records.  Several of these reports discuss medical conclusions 
that could be supportive of the Veteran's claim and/or are 
inconsistent with medical information presented in the July 2009 
VA examination report.  One of the documents submitted by the 
Veteran is unsigned and does not present any clear authorship 
attribution, but refers to a number of named physicians having 
"performed fourteen months of studies and research of [the 
Veteran's] medical records and veterans file pertaining to his 
spinal and lumbar back condition."  The document also indicates 
that that another named doctor has "provided a conclusive report" 
concerning the nature of the Veteran's in-service spinal injury.  
The document goes on to suggest that current forensic medical 
examination can confirm that the Veteran's current back 
disability is linked to an injury occurrence at a time consistent 
with his documented in-service injuries.

The Board observes that this new undated document of unclear 
authorship attribution suggests potentially highly pertinent 
information and refers to identified doctors who are said to be 
highly familiar with this case (citing 'fourteen months of 
studies and research.')  However, neither this document nor the 
several other medical documents that accompanied it in the 
Veteran's recent submissions appear to have been contemplated in 
the RO's only subsequent supplemental statement of the case.  The 
submitted documents in question were received, in several 
somewhat duplicative batches, beginning in April and May 2009; 
the most pertinent documents appear to have been created around 
the same time in 2009.  A July 2009 VA memorandum indicates that 
the documents were mistakenly submitted to the RO and had to be 
forwarded to the AMC in July 2009 to be associated with the 
claims file and considered in adjudication of the issue.  
However, it appears that the confusion was not entirely resolved 
by the time of the issuance of the supplemental statement of the 
case in May 2010; neither the May 2010 supplemental statement of 
the case nor any other supplemental statement of the case 
contains any indication acknowledging the existence of the 
submitted documents in question.  The May 2010 supplemental 
statement of the case discusses the July 2009 VA examination 
report, and then states that "[t]here has been no additional 
evidence presented to warrant any change in the previous 
determination."  The inventory of evidence listed in the May 2010 
supplemental statement of the case shows only the VA examination 
report and no other evidence was considered.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed at 
the RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board a supplemental statement 
of the case must be furnished to the appellant, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).

Accordingly, this issue must be returned to the RO/AMC for review 
of the additional evidence and issuance of a supplemental 
statement of the case that contemplates it.

The Board additionally observes that the submitted documents in 
question tend to suggest the existence of potentially highly 
pertinent medical records from identified medical professionals 
involved with researching the etiological questions in this case.  
The Board again notes the reference to a number of named 
physicians having "performed fourteen months of studies and 
research of [the Veteran's] medical records and veterans file 
pertaining to his spinal and lumbar back condition," suggested to 
be in connection with a determination regarding a service-related 
etiology in this case.  Several names of involved medical 
professionals are identified in the recently submitted documents, 
including many that appear to be private medical providers as 
well as at least one doctor that appears to be a VA physician.

The set of the Veteran's VA medical records in the claims file 
does not appear to have been updated in several years.  In light 
of the new indications of record, it appears that the Veteran may 
have had pertinent VA treatment in recent years, and any 
associated documents not already in the claims-file should be 
obtained and made available for review prior to appellate 
adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(which held that those records in the control of the Secretary 
(such as documents generated by VA) are considered to be 
constructively before the Board and must actually be part of the 
record on review); see also VAOPGCPREC 12-95.  The Board notes 
that the July 2009 VA examination report also refers to details 
of medical history that appear to suggest pertinent treatment at 
VA medical facilities more recently than the last update of VA 
treatment records in the claims file.

Further, it is unclear whether the Veteran desires to have VA 
assist him in attempting to obtain pertinent records from any or 
all of the private medical providers identified in the recently 
submitted documents.  VA's duty to assist the Veteran requires VA 
to attempt to obtain all identified records.  38 C.F.R. § 3.159.  
Therefore, the RO/AMC should take appropriate action to obtain 
clarification of the Veteran's intentions and any additional 
information and authorizations for an appropriate attempt to 
obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the records of 
all VA treatment not already of record which 
may be related to the Veteran's claimed back 
disability.  Evidence recently added to the 
claims-file, including the July 2009 VA 
examination report, suggests that there may 
be outstanding VA treatment records later 
than 2006 which do not appear to be currently 
in the claims-file.

2.  The Veteran should be requested to 
furnish the names and addresses of all 
private medical care providers referred to in 
the documents he has submitted during the 
year 2009 in support of his claim.  After an 
attempt to obtain the appropriate 
authorizations from the Veteran, the RO 
should then take appropriate action to 
request all pertinent records from the 
identified sources.

3.  After completion of the above and any 
other development the RO deems necessary, the 
RO should review the expanded record and 
adjudicate the Veteran's claim of entitlement 
to service connection for a lumbar spine 
disability.  This readjudication must clearly 
contemplate the recent evidence the Veteran 
has submitted in 2009 in support of his 
claim.  If the determination of this claim is 
unfavorable to the Veteran, the Veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


